Citation Nr: 1506747	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for right knee disabilities (based on the formulation of 10 percent for painful motion and 10 percent for instability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to September 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the RO in St. Petersburg, Florida. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in December 2014; a transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran was last afforded a VA examination for her service-connected right knee disabilities in December 2009.  Most recently, at the December 2014 Board hearing, the Veteran reported that the severity of her right knee instability and painful motion has increased.  Specifically, the she indicated that her right knee gives out and causes her to fall several times per day, she cannot squat or kneel, has difficulty descending stairs, and that her knee clicks and pops.  Additionally, in a July 2012 statement, she noted that she had to sell her two-story home because she could no longer use the stairs due to her knee disabilities. 

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Here, the Board finds that a new VA examination is warranted as the Veteran has not been afforded a VA examination for her knee disabilities since 2009, over 5 years ago, and there is credible evidence suggesting a possible increase in severity. Thus, the Veteran should be provided new VA examinations to ascertain the current severity of her right knee disabilities.

The Veteran testified that she receives SSA disability benefits.  Medical records associated with the SSA claim may be pertinent to the increased rating claims currently before the Board.  Therefore, a request for any SSA records must be made in accordance with the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  

Additionally, the Veteran's hearing testimony also indicated that she received treatment for her knee disabilities from VA, records of which have not been associated with the claims file.  As such, on remand, an attempt should be made to obtain any pertinent VA treatment records for her right knee disabilities.

Finally, entitlement to TDIU is for consideration in any request for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's testimony at the December 2014 Board hearing that she cannot work and is not currently employed due to her knee disabilities has raised the issue of TDIU in the context of this claim.  Consequently, the issue of TDIU must be adjudicated on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her TDIU claim.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  All pertinent VA treatment records should be obtained and associated with the claims file. 

3.  The AOJ should contact SSA and obtain copies of all disability determinations, to include the underlying medical record upon which the determination(s) were made.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

4.  When the development requested above is completed, the Veteran should be scheduled for a VA examination to determine the current severity of her right knee disabilities.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the knee following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion. 

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the right knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.

Finally, the examiner is requested to specifically address how the service-connected knee disability affects her ability to maintain employment.

5.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal, to include TDIU.  The AOJ should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




